Citation Nr: 0919863	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Prior to January 26, 2007, entitlement to an increased 
evaluation for a back disability, specifically a post-
operative laminectomy with removal of L4 intervertebral 
cartilage followed by spinal fusion residuals of a 
sacrociliac strain with degenerative joint disease, evaluated 
at 40 percent.

2.  Upon and after April 1, 2008, entitlement to an increased 
evaluation for a back disability, specifically post-operative 
laminectomy with removal of L4 intervertebral cartilage 
followed by spinal fusion residuals of a sacrociliac strain 
with degenerative joint disease, currently evaluated at 40 
percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the Veteran's application for an 
increased evaluation for a back disability, then evaluated at 
40 percent.  VA medical records indicate that, on January 26, 
2007, the Veteran a surgical procedure, specifically a 
decompression for lumbar stenosis L3-L4.  In an October 2007 
rating decision, the RO granted a 100 percent disability 
rating, based on evidence of surgical treatment requiring 
convalescence, effective from January 26, 2007 to March 31, 
2007; and assigned a 40 percent rating for the Veteran's back 
disorder, effective April 1, 2007.  The Veteran filed a 
timely Notice of Disagreement (NOD) in March 2007, limiting 
his appeal to the assignment of a 40 percent rating for the 
periods prior to January 26, 2007 and, after April 1, 2007.  
Subsequently, in October 2007, the RO provided a Statement of 
the Case (SOC).  In October 2007, the Veteran filed a timely 
substantive appeal to the Board and, in January 2009, the RO 
provided a Supplemental Statement of the Case (SSOC).  

In November 2008, the RO granted service connection for a 
neurological impairment with residual weakness of the right 
lower extremity, associated with the service-connected back 
disorder, assigning a 10 percent evaluation, effective 
September 4, 2008.  The record does not indicate that the 
Veteran appealed this decision and, therefore, it is not 
currently in appellate status.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008).  

The Veteran initially requested a hearing before the Board, 
seated at the RO, but subsequently withdrew that request in 
writing in February 2008.
FINDING OF FACT

The preponderance of medical evidence indicates that the 
Veteran's service-connected back disorder is manifested by 
severe limitation of motion.  However, the medical evidence 
does not show during either time frame in question 
unfavorable ankylosis of the thoracolumbar spine; more than 
severe intervertebral disc syndrome (IVDS); incapacitating 
episodes of IVDS necessitating bedrest prescribed by a 
physician; or any other neurological impairment, including 
but not limited to bowel or bladder impairment, warranting a 
separate compensable rating (other than radiculopathy of the 
right lower extremity).  


CONCLUSION OF LAW

The criteria for a 50 percent rating for a back disorder, 
specifically post-operative laminectomy with removal of L4 
intervertebral cartilage followed by spinal fusion residuals 
of a sacrociliac strain with degenerative joint disease, have 
not been met during either time frame in question.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242, 5243 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that October 2006 and November 2008 notice 
letters substantially satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In the October 2006 letter, the Veteran was 
informed about the information and evidence not of record; 
the information and evidence that the VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.  The notice also provided information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted as required 
by Dingess.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
an increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least provide general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  The Board notes that the Veteran was 
provided the information required by Vazquez-Flores in a 
November 2008 notice letter.  However, this notice was not 
issued to the Veteran prior to the initial January 2007 
rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the Veteran's claims, as 
demonstrated by the January 2009 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and 
through his representative has demonstrated he is aware of 
the information required by Vazquez.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's treatment records to 
assist the Veteran with his claim.  There is no indication of 
any additional relevant evidence that has not been obtained.  
In November 2006 and September 2008, respectively, the RO 
also afforded the Veteran VA medical examinations, which, as 
will be explained in detail below, were thorough in nature 
and included results necessary to assign disability ratings 
in accordance with VA laws and regulations.  Under these 
circumstances, there is no duty to provide another medical 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

II.  Increased Rating.

a.  Factual Background.  Historically, in a May 1996 rating 
decision, the RO assigned a 40 percent disability rating for 
the Veteran's back disability, classified as post-operative 
laminectomy with removal of L4 intervertebral cartilage 
followed by spinal fusion residuals of a sacrociliac strain, 
effective December 4, 1995.  The Veteran essentially contends 
that the current forty percent evaluation does not accurately 
reflect the severity of his back disorder.  

In a September 2006 private MRI report, the examiner 
diagnosed postoperative appearance L4-S5 with no mass-effect 
on exiting nerve roots.  

In a November 2006 VA medical examination report, the Veteran 
reportedly stated that he was in extreme pain due to his back 
disorder.  He indicated that he had some pain at least 98 
percent of time and characterized the usual pain level as 
between seven and ten on a scale of ten.  He described the 
pain as constant and throbbing.  He stated that he had flare-
ups of pain three to four times per month, lasting from hours 
to one or two days.  He had not been able to identify 
anything that would trigger a flare-up.  He indicated that 
the pain was mainly in his low back with radiation equally 
into both legs, probably triggered by his posture.  He 
reported having a slow urinary stream and delayed bowel 
movements that occurred sometimes later in the day.  He 
denied constipation, and loss of bowel or bladder control.  
He described frequent falls, between eight and 12 in the 
previous month, occurring when his right leg gave out or when 
he squatted.  He indicated that, if he were to get down to 
get something from a low cabinet, he would not be able to get 
up again by himself.  He stated that he had occasional 
headaches, but reported that they were not related directly 
to his back condition.  He indicated that any type of 
exertion would exacerbate the pain.  He stated that he was 
retired and had not worked since 1996.  Reporting the effects 
of the pain on his daily life, the Veteran stated that he was 
not able to sit for longer than 30 to 40 minutes at a time 
without getting up to walk around; was unable to sleep well 
due to the pain; and could not mow the lawn or drive.  He 
indicated that he could dress himself and shop for groceries.

Upon physical examination, the examiner noted that, while 
walking, the Veteran's walking, posture, and gait were nearly 
normal.  Lasegue's test and straight leg lift test were 
possible.  Palpable paravertebral spasms on both the right 
and left sides of the vertebral column were noted, with the 
right side worse than the left.  The Veteran had tenderness 
to palpation over the lower thoracic and entire lumbar spine.  
The range of motion findings were as follows: 0 to 40 degrees 
of forward flexion, with 0 to 30 degrees of forward flexion 
after repetitive exercise; 0 to 20 degrees of extension, with 
0 to 10 degrees of extension after repetitive exercise; 0 to 
10 degrees of lateral flexion bilaterally before and after 
repetitive exercise; 0 to 20 degrees of right rotation before 
and after repetitive exercise; and 0 to 15 degrees of left 
rotation, with 0 to 18 degrees of left rotation after 
repetitive exercise.  The Veteran indicated discomfort 
throughout all range of motion testing.  The examiner's 
impression was multilevel degenerative changes and severe 
spinal stenosis.  

In a January 2007 VA medical record, the examiners reported 
performing an operation on the Veteran's back, specifically a 
decompression for lumbar stenosis L3-L4.  They did not report 
any complications during the procedure.

At the time of a September 2008 VA examination, the Veteran 
reportedly stated that he had continued pain, akin to a knot, 
in his back and stiffness.  He described the pain as constant 
with flare-ups on a daily basis.  He reported pain radiating 
from his back to his knees and a loss of strength in his legs 
causing difficulty with rising from a sitting or squatting 
position.  He denied any swelling, heat, redness, or back 
locking.  He indicated that his endurance was limited and 
used a cane for ambulation.  He noted an inability to "get 
down" to reach lower shelves because of an inability to 
"get up" against due to his back.  

The examiner stated that the Veteran was in no acute distress 
during the examination.  He indicated that the Veteran was 
able to ambulate to the office without assistance with a 
normal gait and posture.  The Veteran did not use a brace or 
support device.  

Upon physical examination, straight leg raising was limited 
to 20 degrees due to pain.  The lower mid-back was tender to 
palpation.  No muscle spasms were noted.  The range of motion 
findings were as follows: 0 to 24 degrees of forward flexion; 
0 to 6 degrees of extension; 0 to 10 degrees of right lateral 
flexion; 0 to 8 degrees of left lateral flexion; and 0 to 8 
degrees of bilateral rotation.  The Veteran indicated that 
his pain was always eight out of ten on a scale of ten, and 
any movement caused pain measuring nine or ten on a scale of 
ten.  The Veteran was unable to bend at the waist 
repetitively.  The examiner found no muscle atrophy in the 
lower extremities.  He noted limited strength in the right 
leg with 4 out of 5 dorsiflexion in the right foot.  The left 
foot displayed 5 out of 5 dorsiflexion.  The lower 
extremities were intact to light touch, but absent patellar 
and Achilles reflexes.  The assessment was degenerative 
arthritis of the spine, status post fusion; and residual 
weakness in the right lower extremity, as likely as not 
related to the back.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either on the 
total duration of incapacitating episodes over the past 
twelve months, or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopaedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopaedic and neurologic 
manifestations" means orthopaedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2008).

Under DC 5242, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is to be rated according to 
the General Rating Formula for Diseases and Injuries of the 
Spine (Formula).  See 38 C.F.R. § 4.71a The Formula assigns a 
20 percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine.  For assignment of a 40 percent evaluation, there is 
required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria come from the General Rating 
Formula for the evaluation of Spinal Diseases and Injuries.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, whether through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for a rating greater than 40 percent 
for the Veteran's service-connected back disorder, 
specifically a post-operative laminectomy with removal of L4 
intervertebral cartilage followed by spinal fusion residuals 
of a sacrociliac strain with degenerative joint disease, are 
not met.  

The Board notes that both the August 2006 and the September 
2008 VA medical examiners noted findings indicating a severe 
limitation of motion of the Veteran's thoracolumbar spine.  
However, a 40 percent rating is the maximum evaluation 
allowed for limitation of motion under Diagnostic Code 5242.  
It recognizes significant impairment.  See 38 C.F.R. § 4.71a, 
Formula. 

Regarding the Veteran's entitlement to a next highest 50 
percent rating under Diagnostic Code 5242, such a rating 
requires a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Formula. 
(Emphasis added).  The September 2008 VA medical examination 
report indicated that the Veteran could not bend at the waist 
repetitively due to the back pain.  The Board notes that such 
a finding indicates the functional equivalent of favorable 
anklyosis of the spine, the criteria for the currently 
assigned 40 percent rating.  See 38 C.F.R. § 4.71a, Formula, 
Note (5) (indicating that fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis) (Emphasis added).  For VA compensation purposes, 
in order to support a finding of unfavorable ankylosis, the 
evidence must indicate one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  See 38 C.F.R. § 4.71a, Formula, Note (5).  The 
Board notes that the record does not contain any complaints 
or diagnosis for limited line of vision restricted opening of 
the mouth; limited breathing; gastrointestinal symptoms, 
dyspnea or dysphagia; or atlantoaxial or cervical subluxation 
or dislocation; or neurologic symptoms due to nerve root 
stretching.  The Board notes that the evidence of record, 
specifically the September 2006 private MRI report, indicated 
no diagnosis of nerve root stretching.  

There is no question that pain is a major component of the 
Veteran's back disability.  However, as the current 40 
percent rating is the maximum evaluation allowed under the 
criteria for rating limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 are not applicable.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board observes that 38 C.F.R. § 4.40 does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  There is no medical evidence 
of unfavorable ankylosis of the thoracolumbar spine.  Thus, a 
50 percent rating is not warranted under Diagnostic Code 
5242.  

The Board notes that, at the August 2006 examination, the 
Veteran reported having a slow urinary stream and delayed 
bowel movements.  However, outside of the service-connected 
weakness of the right lower extremity, the objective medical 
evidence does not show any other neurological defect due to 
the Veteran's service-connected back disability, including 
but not limited to bowel and bladder impairment, which would 
warrant a separate compensable rating.  38 C.F.R. § 4.71a, 
Formula, Note 1. 

Turning next to the question of intervertebral disc disease, 
the Board finds that medical evidence does not meet the 
criteria for the next higher 60 percent rating under 
Diagnostic Code 5243.  In order to qualify for a 60 percent 
rating, the evidence must indicate incapacitating episodes 
having a total duration of at least six weeks but less than 
twelve weeks per year.  The record does not contain any 
medical evidence of any incapacitating episodes of 
intervertebral disc syndrome necessitating bedrest prescribed 
by a physician.  As noted above, separate ratings for 
orthopedic and neurological manifestations of the Veteran's 
back disability are possible and a separate 10 percent rating 
currently is in effect for weakness of the right lower 
extremity.  As such, a 60 percent rating is not warranted 
under Diagnostic Code 5243.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against in increased rating 
in excess of 40 percent for the Veteran's back disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating.  With respect to the question of 
whether a referral for consideration of an extraschedular 
rating is warranted under the provisions of 38 C.F.R. § 
3.321(a), as noted above, the Veteran has stated that he is 
retired from his employment and has not indicated that his 
retirement was due to his back disorder.  The record also 
does not reflect frequent hospitalizations for his back 
disorder.  The 40 percent rating contemplates severe 
limitation of motion and significant industrial impairment.  
The Board finds that the manifestations and effects of the 
Veteran's back disorder do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

Prior to January 26, 2007, entitlement to an increased 
evaluation for a back disability, specifically post-operative 
laminectomy with removal of L4 intervertebral cartilage 
followed by spinal fusion residuals of a sacrociliac strain 
with degenerative joint disease, evaluated at 40 percent, is 
denied.  

From April 1, 2008, entitlement to an increased evaluation 
for a back disability, specifically post-operative 
laminectomy with removal of L4 intervertebral cartilage 
followed by spinal fusion residuals of a sacrociliac strain 
with degenerative joint disease, currently evaluated at 40 
percent, is denied.  



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


